Cobb, J.
Even if the charges complained of were not entirely accurate in the statements of law therein contained, they were not, in view of the evidence, prejudicial to the defendants. The newly discovered evidence was somewhat cumulative and impeaching in character, and it does not appear from the ground of the motion for a new trial based thereon that the facts set out in such evidence could not, by the exercise of proper diligence, have been discovered before or during the trial. The evidence warranted the verdict, and no cause for reversing the judgment overruling the motion for a new trial has been shown. Judgment affirmed.

All the Justices concurring.